Title: To James Madison from the Newport Independent Volunteers, 18 June 1812 (Abstract)
From: Newport Independent Volunteers
To: Madison, James


18 June 1812, Newport, Rhode Island. “Considering this the most important and most eventful Crisis that has occurred since the existence of the United States as a Nation, that at a time like the present, when it is presumed they are on the eve of a war with a most powerful nation, it becomes the duty of every citizen of the United States to declare his confidence in the government of his choice, his determination to support it at the risk of his life, in the measures it may adopt to maintain our national right, and Independence, and to promote the general welfare; and to be prepared at all times, as citizens & as Soldiers, to enforce the laws of the Union, to suppress insurrections and to repel invasions. Under these impressions, the Newport Independent Volunteers are desirous of making a voluntary tender of their services to their country. But considering the exposed situation of this place, the importance of its harbor to a maritime enemy, and its consequent liability to frequent and sudden attacks by a naval force—Considering also the circumstances of the members of this company, that it is composed wholly of young men, chiefly mechanics, many of them with young families dependent on their individual exertions for a support; they would do an act of injustice to themselves and their families, were they to make an unconditional tender of their services to the extent contemplated by the law authorizing the President of the United States to accept and organize a voluntary military corps. Situated in a compact town, where on an alarm the company can be mustered & appear under arms nearly as soon as if they were in camp. Being by charter obliged to turn out four days in the year in uniform equipped according to law, & by their Bye-laws to turn out equipped in like manner once in every month, in addition to which, they now meet twice a week in order to perfect themselves in the military exercise, evolutions, and discipline, being willing to hold themselves in readiness at a moment’s warning to do duty when the place shall be invaded, or in imminent danger of invasion, or the civil authority shall require their Aid.
“It is therefore voted and resolved unanimously; that the Newport Independent Volunteers do make a tender of their services to the United States, under the law passed 6th. February AD 1812, authorizing the President of the United States to accept and organize certain volunteer military corps; provided the services of said company are accepted, under an express stipulation, that they shall not be ordered on any service off the Island of Rhode Island; and they be required to do no more than their ordinary military duty as an independent company, (which is deemed sufficient for their order and discipline) but be held in requisition, as a Volunteer Corps de reserve, liable to be called into actual Service under the orders of the President of the United States, or the officers appointed under him commanding on this Station, in case the Island should be invaded, or stand in imminent danger of invasion; or their services should be deemed necessary in aid of the civil authority, to enforce the operation of the laws of the Union, or suppress insurrections.
“Voted unanimously; that under these conditions this company hold themselves in readiness at a moments warning to do actual military duty as Volunteers in the service of the United States:
“Voted unanimously; that the commanding officer of this Company be requested to forward the foregoing considerations & resolutions to the President of the United States, and beg the favor of an answer as soon as it can conveniently be given.”
